Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to a preliminary amendment to the claims filed on 06/24/2020 with new claims 15-20 being added and claims 3, 5-8, 10 and 13 being amended. 
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 06/24/2020 ("06-24-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-24-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
WIRING SUBSTRATE, ELECTRONIC DEVICE, AND ELECTRONIC MODULE EACH HAVING PLATE-SHAPED CONDUCTIVE PORTION IN FRAME PORTION OF INSULATION SUBSTRATE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between (i) "an electrical wiring structure" and "insulation substrate" and (ii) "an electrical wiring structure" and "a first conductive portion having a plate shape."
	Claims 2, 3 and 5-12 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 4 is indefinite for the same reasons that the independent claim 1 is indefinite.
	Independent claim 13 is indefinite for referring to the indefinite independent 
claim 1.
	Independent claim 14 is indefinite for referring to the indefinite independent 
claim 1.
	Claims 16-18 are indefinite for depending on the indefinite independent claim 4.
	Independent claim 19 is indefinite for referring to the indefinite independent 

	Independent claim 20 is indefinite for referring to the indefinite independent 
claim 4.
	
A. Prior-art rejection based on Ichiki
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0254302 A1 to et al. ("Ichiki").
Fig. 4(b) has been annotated to support the rejection below: 	

[AltContent: arrow][AltContent: textbox (BP)][AltContent: arrow][AltContent: textbox (FP)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (Sbottom)][AltContent: arrow][AltContent: textbox (S1)]
    PNG
    media_image2.png
    483
    617
    media_image2.png
    Greyscale

	
	Regarding independent claim 1, Ichiki teaches a wiring substrate (see Fig. 4(b) as annotated above) comprising:
	an insulation substrate 1 (para [0017] - "The imaging element mounting substrate 1 comprises: an insulating base 2 composed of a plurality of insulating layers 2a, the insulating base 2 being provided with an opening which is located at a center of the insulating based...") that comprises a recess section 3 (para [0062] - "...the opening 3 is located nearest the lower surface of the insulating base 2...") in a first surface S1; and
	an electrical wiring structure 4 (para [0031] - "The light-transmission control layer 4 is made of a metal material such as gold (Au), aluminum (Al)..."), wherein
FP of the insulation substrate 1 that forms a side surface 3b which connects an opened surface S2 and a bottom surface Sbottom of the recess section 3 to each other comprises a first conductive portion 4b (para [0057] - "...the other light-transmission control layers 4b...") having a plate shape (Fig. 2 shows the light-transmission control layers having a rectangular shape.) in the frame portion FP.
	Regarding claim 2, Ichiki teaches the first conductive portion 4b that has a curved surface shape (see Fig. 4(b)).
	Regarding claim 3, Ichiki teaches a distance between the first conductive portion 4b and an inner side surface 3b of the recess section 3 is greater at a bottom surface height (at the T2 level) of the recess section 3 than on a first surface side (at the T1 level).

	Regarding independent claim 4, Ichiki teaches a wiring substrate (see Fig. 4(a) as annotated above) comprising:
	an insulation substrate 1 (para [0017] - "The imaging element mounting substrate 1 comprises: an insulating base 2 composed of a plurality of insulating layers 2a, the insulating base 2 being provided with an opening which is located at a center of the insulating based...") that comprises a recess section 3 (para [0062] - "...the opening 3 is located nearest the lower surface of the insulating base 2...") in a first surface S1; and
	an electrical wiring structure 4 (para [0031] - "The light-transmission control layer 4 is made of a metal material such as gold (Au), aluminum (Al)..."), wherein
	a frame portion FP of the insulation substrate 1 that forms a side surface 3b which connects an opened surface S2 and a bottom surface Sbottom of the recess FP, and wherein
	a distance between the first conductive portion 4b and an inner side surface 3b of the recess section 3 is greater at a bottom surface height (at the T2 level) of the recess section 3 than on a first surface side (at the T1 level).
	Regarding claim 5, Ichiki teaches the first conductive portion 4b that is curved, relative to a tangent that is arbitrarily selected, in a direction separating from the tangent toward the recess section 3 (see Fig. 4(b)). 
	Regarding claim 6, Ichiki teaches the distance between the first conductive portion 4b and the inner side surface 3b of the recess section 3 gradually increases from the first surface side toward a portion at the bottom surface height of the recess section 3 (see Fig. 4(b)). 
	Regarding claim 7, Ichiki teaches a degree of inclination of the first conductive portion 4b and a line perpendicular to a second surface S2 opposite the first surface S1 of the insulation substrate 1 relative to each other is greater than a degree of inclination of the inner side surface 3b of the recess section 3 and a line perpendicular to the second surface S2 relative to each other (see Fig. 4(b)). 
	Regarding claim 8, Ichiki teaches a base portion BP of the insulation substrate 1 that forms a bottom surface of the accommodation section that comprises a second conductive portion 6 or 7 (para [0017] - "a connection electrode 6...external electrode 7") in the base portion BP. 
Regarding claim 9, Ichiki teaches the first conductive portion 4b and the second conductive portion 6 or 7 that are electrically connected to each other (para [0028] -"Moreover, the light-transmission control metallic layer may be electrically connected to the wiring conductor formed inside the insulating base 2."; para [0021] - "Moreover, a wiring conductor may be provided inside the insulating base 2, and, in this case, the external electrode 7 and the connection electrode 6 may be electrically connected to each other via the wiring conductor.").
	Regarding claim 10, Ichiki teaches the insulation substrate 1 that comprises an external connection conductor 7 disposed outside the recess section 3, and wherein
	the second conductive portion 6 is electrically connected to the external connection conductor 7 (para [0021] - "Moreover, a wiring conductor may be provided inside the insulating base 2, and, in this case, the external electrode 7 and the connection electrode 6 may be electrically connected to each other via the wiring conductor.").

	Regarding independent claim 13, Ichiki teaches an electronic device comprising:
	the wiring substrate according to claim 1 (see rejection of claim 1 above); and
	an electronic component 10 (para [0016] - "an imaging element 10") that is disposed in the recess section 3 and that is connected to the electrical wiring 
structure 4. 
	Regarding independent claim 14, Ichiki teaches an electronic module comprising:
	the electronic device according to claim 13; and

	Regarding claim 15, Ichiki teaches the first conductive portion 4b is curved, relative to a tangent that is arbitrarily selected, in a direction separating from the tangent toward the recess section 3 (see Fig. 4(b)). 
	Regarding claim 16, Ichiki teaches the distance between the first conductive portion 4b and the inner side surface 3b of the recess section 3 gradually increases from the first surface side toward a portion at the bottom surface height of the recess section 3 (see Fig. 4(b)). 
	Regarding claim 17, Ichiki teaches a degree of inclination of the first conductive portion 4b and a line perpendicular to a second surface S2 opposite the first surface S1 of the insulation substrate 1 relative to each other is greater than a degree of inclination of the inner side surface 3b of the recess section 3 and a line perpendicular to the second surface S2 relative to each other (see Fig. 4(b)). 
	Regarding claim 18, Ichiki teaches a base portion BP of the insulation substrate 1 that forms a bottom surface of the accommodation section that comprises a second conductive portion 7 (para [0017] - "external electrode 7") in the base portion BP. 
	Regarding independent claim 19, Ichiki teaches an electronic device comprising:
	the wiring substrate according to claim 4 (see rejection of claim 4 above); and
	an electronic component 10 (para [0016] - "an imaging element 10") that is disposed in the recess section 3 and that is connected to the electrical wiring 
structure 4. 
	Regarding independent claim 20, Ichiki teaches an electronic module comprising:

	a module substrate 13 (para [0016] - "lid body 13") to which the electronic device is connected.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 11 and intervening claims 8 and 9 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 8 and 9.
Claim 12 is rejected, but would be allowable for depending from the allowable claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0105980 A1 to Mori
Pub. No. US 2016/0007447 A1 to Funahashi et al.
Pub. No. US 2015/0305160 A1 to Funahashi et al.
Pub. No. US 2015/0208512 A1 to Akita


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        14 August 2021